The opinion of the court was delivered by
DeBlanc, J.
The accused was indicted for the larceny of “ a pair of pants,” found guilty and sentenced to hard labor. He appealed and *905contends that — for two reasons — the judgment pronounced against him should be arrested or this case remanded:
1. Because the judge refused to charge the jury that the word “pants” is indefinite, has no meaning in law, and can not be the subject of larceny.
2. Because, to the charge asked of, and given by the court, “ that the jury are the judges of the law and the evidence, the court added: “ if you believe that you know more law than the judge does, you can believe so.”
1. Here and in common parlance, the word “pants ” has completely superseded the word “pantaloons,” and “the common acceptation of property is to govern its description, and the certainty must be to a common intent, by which is meant such certainty as will enable the jury to say whether the chattel proved to be stolen is the same as that upon which the indictment is founded, and will judicially show to the court that it could have been the subject matter of the offence charged.
Wharton, Criminal Law, e:l. of 1874, vol. 1, p. 357, No. 355.
Neither the prisoner, the jurors, nor the judge could have been misled by the use of the word “pants,” which sufficiently describes a thing which may be the subject of larceny.
2. The court did charge the jury that they were the judges of the law and the evidence, but defendant’s counsel contends that it destroyed the effect of that charge, by adding — in substance — that if they thought they knew more of the law than the judge, it was their privilege to so believe. That remark did not tend to restrict the privilege so broadly acknowledged, nor even to repress the physical power which the jurors had and have to disregard the instructions of one, who — after all — is their legal, safest and most reliable guide.
If the jurors are unqualifiedly the judges, the sole judges of the law, why is it made the duty of the court to charge them, and exclusively as to what law is or is not applicable to the cause submitted to them ?
The prisoner’s objections to the judge’s charges are not tenable.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from is affirmed.